FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                           October 28, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 GERSON JOHVAU MARCIA ALFARO,

       Petitioner,

 v.                                                           No. 18-9589
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before EID, KELLY, and CARSON, Circuit Judges.
                    _________________________________

      Gerson Johvau Marcia Alfaro, a native and citizen of Honduras, seeks review

of the decision of the Board of Immigration Appeals (BIA) upholding an immigration

judge’s (IJ) order denying his application for asylum, restriction on removal,1 and



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
      1
        “Restriction on removal” was referred to as “withholding of removal” before
enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of
1996 (IIRIRA). Although the BIA and the respondent refer to “withholding of
removal,” we use the term “restriction on removal” because Mr. Marcia filed his
protection under the Convention Against Torture (CAT). We dismiss the petition for

review for lack of jurisdiction.

      Mr. Marcia illegally entered the United States as a child in 1989 at age six. In

1991 his mother applied for asylum and listed him as a derivative on her application;

the application was denied. Mr. Marcia was removed to Mexico in 1998 at age 14,

and re-entered the United States the same year. In 2003 he was convicted in state

court of attempted theft by receiving stolen property and sentenced to an

indeterminate term not to exceed five years. He was placed in removal proceedings

in 2014. Mr. Marcia conceded removability, but sought asylum, restriction on

removal, and CAT protection because he feared returning to Honduras. Following

several administrative hearings, the IJ denied Mr. Marcia’s petition and ordered him

removed to Honduras.

      The IJ denied Mr. Marcia’s asylum claim because he did not file his asylum

application within one year after he entered the United States, or within one year

after he turned 21 in 2005. See 8 U.S.C. § 1158(a)(2)(B) (stating alien must

“demonstrate[] by clear and convincing evidence that the [asylum] application has

been filed within 1 year after the date of the alien’s arrival in the United States”);

see also id. § 1158(a)(2)(D) (permitting consideration of an asylum application if the

alien demonstrates changed or extraordinary circumstances); 8 C.F.R.



claim after the IIRIRA’s effective date. See Neri-Garcia v. Holder, 696 F.3d 1003,
1006 n.1 (10th Cir. 2012).

                                            2
§ 1208.4(a)(4)(i)(B) (“Changed circumstances,” within the meaning of

§ 1158(a)(2)(D), include “[c]hanges in the applicant’s circumstances that materially

affect [his] eligibility for asylum,” which may include, “[i]n the case of an alien who

had previously been included as a dependent in another alien’s pending asylum

application, the . . . attainment of age 21”).

       The IJ denied restriction on removal because Mr. Marcia did not present

sufficient evidence to establish either past persecution or a clear probability that he

would be persecuted on account of a protected ground if he were removed to

Honduras. As an alternative ground, the IJ ruled that Mr. Marcia’s prior conviction

for attempted theft by receiving stolen property precluded the relief of restriction on

removal. The IJ denied CAT relief because Mr. Marcia’s prior conviction made him

ineligible and because he had not demonstrated that “it is more likely than not he will

be tortured at the consent or acquiescence of a public official if returned to

Honduras.” Admin. R. at 33. Finally, the IJ concluded that Mr. Marcia’s prior

conviction made him ineligible for voluntary departure.

       Although he was represented by counsel before the IJ, Mr. Marcia proceeded

pro se on appeal to the BIA. In his pro se Notice of Appeal from a Decision of an

Immigration Judge, he asserted the following:

       I believe that the judge did not give enough consideration to the country
       conditions in Honduras. The political situation is extremely dangerous.
       My cousin is involved with politics in the opposition party, and I fear that
       violent gang members will target me because I am related to him. Things
       are very intense at this time in Honduras, the political situation has changed
       drastically in the last year.


                                             3
Id. at 18. Mr. Marcia did not file a separate brief or other written statement further

explaining the basis of his claim after filing the Notice of Appeal. The BIA affirmed

without opinion under 8 C.F.R. § 1003.1(e)(4), making the IJ’s decision the final

agency determination for purpose of our review under 8 U.S.C. § 1252(a)(1).

Uanreroro v. Gonzales, 443 F.3d 1197, 1203 (10th Cir. 2006).

      Represented by a different lawyer than the one who represented him in the

proceedings before the IJ, Mr. Marcia seeks review of the removal order. He argues

that the IJ incorrectly determined that he was not entitled to asylum, restriction on

removal, and CAT protection.

      “[W]e must first determine whether we have jurisdiction to consider

[Mr. Marcia’s] claims.” Sosa-Valenzuela v. Gonzales, 483 F.3d 1140, 1143

(10th Cir. 2007). We do not have jurisdiction over claims unless “the alien has

exhausted all administrative remedies available as of right.” Torres de la Cruz v.

Maurer, 483 F.3d 1013, 1017 (10th Cir. 2007) (ellipsis and internal quotation marks

omitted); accord Molina v. Holder, 763 F.3d 1259, 1262 (10th Cir. 2014) (“In

immigration cases, our jurisdiction extends only to issues that have been exhausted

before the [BIA].”); see also 8 U.S.C. § 1252(d)(1). Moreover, the alien “must

present the same specific legal theory to the BIA before he or she may advance it in

court.” Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir. 2010).2



      2
       We have jurisdiction over constitutional claims or questions of law, 8 U.S.C.
§ 1252(a)(2)(D); Alzainati v. Holder, 568 F.3d 844, 847 (10th Cir. 2009), but
Mr. Marcia has not presented any such claims.
                                           4
      Mr. Marcia’s pro se Notice of Appeal did not mention any reason to challenge

the IJ’s conclusions that his asylum petition was filed out of time or that he was

ineligible for voluntary departure. Therefore, we lack jurisdiction to review these

claims.

      Even if we liberally construe the pro se Notice of Appeal as challenging the

IJ’s determination that he did not meet his burden of proof to show entitlement to

restriction on removal or CAT protection, he did not challenge, and we therefore

cannot review, the IJ’s alternate ground for denying relief—that his prior criminal

conviction made him ineligible for such relief. “[I]f there are two alternative grounds

for a decision and we lack jurisdiction to review one, it would be beyond our

Article III judicial power to review the other.” Ekasinta v. Gonzales, 415 F.3d 1188,

1191 (10th Cir. 2005). Any decision reviewing the IJ’s determinations on past

persecution or a probability that Mr. Marcia will be persecuted if removed to

Honduras, or the likelihood that he will be tortured there, “could not affect the final

order’s validity and so would be advisory only,” id.

      The petition for review is DISMISSED for lack of jurisdiction.


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




                                            5